Citation Nr: 0901824	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-01 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the severance of service connection for status 
post left knee replacement was proper.  

2.  Whether the severance of service connection for left knee 
scar was proper.  


REPRESENTATION

Appellant represented by:	Michael J. Parker, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The appellant was a fulltime cadet enrolled in the State 
University of New York (SUNY), Reserve Office Training Corps 
(ROTC) in Fredonia, New York, from August 1980 to June 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in New York, New York, 
which originally had jurisdiction over this appeal, and 
Philadelphia, Pennsylvania, to which jurisdiction over this 
case was transferred and which forwarded the appeal to the 
Board.  The appeal ensued following a January 2005 rating 
decision that severed service connection for status post left 
total knee replacement and for scar of the left knee, both 
effective from April 1, 2005.  

In September 2007, the case was remanded so that the 
appellant could testify at a personal hearing before a member 
of the Board.  A Travel Board hearing was held before the 
undersigned Veterans Law Judge in October 2008.  A copy of 
the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The RO followed the proper administrative procedures to 
effectuate the severance of service connection.  

2.  The record reflects that the December 2002 rating 
decision's establishment of service connection for status 
post left total knee replacement and for left knee scar was 
clearly and unmistakably erroneous.  

CONCLUSIONS OF LAW

1.  The criteria for the severance of service connection for 
total left knee replacement are met.  38 U.S.C.A. §§ 101, 
1110, 1111, 1131, 1153 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.6, 3.105, 3.203, 3.303 (2008).  

2.  The criteria for the severance of service connection for 
left knee scar are met.  38 U.S.C.A. §§ 101, 1110, 1111, 
1131, 1153 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 3.105, 
3.203, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection was established for status post left total 
knee replacement and for left knee scar by a December 2002 
rating decision.  However, service connection was ultimately 
severed by the January 2005 rating decision.

Under applicable criteria, once service connection has been 
granted, it can be severed only upon the Secretary's showing 
that the final rating decision granting service connection 
was "clearly and unmistakably erroneous," and only after 
certain procedural safeguards have been met.  38 C.F.R. § 
3.105(d); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); 
Graves v. Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); Baughman v. Derwinski, 1 
Vet. App. 563, 566 (1991).

Initially, the Board notes that the RO followed the proper 
administrative procedures to effectuate the severance of 
service connection.  Specifically, the appellant was notified 
of the proposed severance by the September 2004 rating 
decision, and, prior to the effectuation of this severance by 
the January 2005 rating decision, he had the opportunity to 
present evidence and argument as to why service connection 
should not be severed.

The Board acknowledges that as a general principle, VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Further, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) held in 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) that a 
claimant must be provided with adequate notice prior to the 
initial adjudication of his case by the agency of original 
jurisdiction.  However, in this case, the appeal does not 
arise from adjudication of a claim made by the appellant.  
Rather it arises from a severance of service connection by 
the RO (the "AOJ" in this case).  Therefore, it arises from 
action initiated by the RO, not the appellant.  Moreover, as 
detailed above, the severance of service connection requires 
compliance with particular notification procedures under the 
law, and the RO satisfied these requirements in the instant 
case.  In addition, the Board observes that the appellant was 
previously sent correspondence in July 2001, May 2005, and 
October 2007 which apprised him of VA's basic duties to 
assist and notify.  

Further, the appellant presented testimony at the October 
2008 hearing, and his contentions remained unchanged from 
those advanced prior to such.  Therefore, the Board finds 
that any defect with respect to the 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159 notice requirement in this case was harmless 
error.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims or, in 
this case, relevant to the proposed severance.  Once this has 
been accomplished, all due process concerns have been 
satisfied.  Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Overton v. Nicholson, 20 Vet. App. 427 
(2006); see also 38 C.F.R. § 20.1102 (harmless error).  In 
view of the foregoing, the Board finds that the appellant was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

In addition, the duty to assist the appellant also has been 
satisfied in this case.  All medical evidence relevant to the 
disabilities of the left knee has been obtained.  Nothing in 
the record reflects that the appellant has identified the 
existence of any relevant evidence that has not been obtained 
or requested.  Moreover, he had the opportunity to present 
evidence and argument in this case, to include at the October 
2008 hearing.  The Board further notes that there is no 
dispute in this case that the disabilities in question were 
incurred as the result of injury to the left knee which 
occurred in 1982 while he was a member of the ROTC in New 
York.  For the reasons detailed below, the outcome of this 
case is dependent upon the circumstances of the appellant's 
service on the date in question.  Therefore, no medical 
examination or opinion is required.  Consequently, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of inactive duty 
training during which the appellant was disabled from an 
injury incurred in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-
time duty in the Armed Forces performed by the Reserves for 
training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  Inactive duty training includes duty, other than 
full-time duty, prescribed for the Reserves. 38 U.S.C.A. § 
101(23)(A).

ROTC training, required before commissioning as an officer, 
does not constitute active duty and was not covered as active 
duty for training for disability purposes prior to October 1, 
1982.  38 C.F.R. § 3.6(c)(4) 

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. § 
3.203, limiting the type of evidence accepted to verify 
service dates.

Regarding the substantive criteria for severing service 
connection for a disability, the Court has held that 38 
C.F.R. § 3.105(d) places the same burden of proof on VA when 
it seeks to sever service connection as 38 C.F.R. § 3.105(a) 
places upon a claimant seeking to have an unfavorable 
previous determination overturned.  Baughman, 1 Vet. App. at 
566.

Clear and unmistakable error (CUE) is defined as "a very 
specific and rare kind of 'error.'  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

However, it has been held that although the same standards 
apply in a determination of CUE error in a final decision 
under section 3.105(a) and a determination as to whether a 
decision granting service connection was the product of CUE 
for the purpose of severing service connection under section 
3.105(d), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels, 10 Vet. App. at 
480; Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that . . . a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Venturella, 10 Vet. App. at 342-43.

Therefore, based on the foregoing, the Board must determine, 
on the basis of all the evidence of record, whether the 
December 2002 rating decision was clearly and unmistakably 
erroneous in granting service connection for disabilities of 
the left knee.  The facts on file then and now failed to 
reveal that the appellant was doing any specific duty for the 
ROTC at the time of the injury.  No documents then or now 
establish that he was on any qualifying duty.

In this case, there is no dispute that the disabilities in 
question were incurred as the result of left knee injury in 
1982 which occurred when the appellant was a member of the 
ROTC at SUNY.  The issue in this case is whether the 
appellant was on a period of ACDUTRA or inactive duty 
training at the time of this accident.

The record confirms that the appellant was a member of the 
ROTC at SUNY from August 1980 to June 1982.  He has testified 
that when the injury occurred (while he was undergoing 
physical training and running around a track) he was on 
active duty.  Medical records show torn ligaments and 
cartilage in the left knee in February 1982 following injury.  
Records regarding his ROTC period, however, do not reflect 
active service.  Moreover, as noted above, ROTC training, 
required before commissioning as an officer, does not 
constitute active duty and was not covered as active duty for 
training for disability purposes prior to October 1982.  
38 C.F.R. § 3.6(c)(4).  

Clearly, there can be no official service department document 
which indicates that the appellant was actually on ACDUTRA or 
inactive duty training on the date of the knee injury.  
Cahall, supra; Duro, supra; 38 C.F.R. § 3.203.

The Board acknowledges that any individual who is disabled or 
dies from an injury or covered disease incurred while 
proceeding directly to or returning directly from such active 
duty for training or inactive duty for training shall be 
deemed to have been on active duty for training or inactive 
duty for training, as the case may be.  VA will determine 
whether such individual was so authorized or required to 
perform such duty, and whether the individual was disabled or 
died from an injury or covered disease so incurred.  In 
making such determinations, there shall be taken into 
consideration the hour on which the individual began to 
proceed or return; the hour on which the individual was 
scheduled to arrive for, or on which the individual ceased to 
perform, such duty; the method of travel performed; the 
itinerary; the manner in which the travel was performed; and 
the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits by reason of this paragraph, the burden of proof 
shall be on the claimant.  38 C.F.R. § 3.6(e).

In this case, no competent evidence is of record which 
supports the appellant's contention that he was on active 
duty or ACDUTRA at any time from 1980 to 1982.  

In view of the foregoing, the Board finds that all the 
evidence of record reflects that the initial award of service 
connection by the December 2002 rating decision was clearly 
and unmistakably erroneous.  Accordingly, the appeal must be 
denied.


ORDER

Inasmuch as severance of service connection for status post 
left total knee replacement was proper, the benefit sought on 
appeal is denied.

Inasmuch as severance of service connection for a left knee 
scar was proper, the benefit sought on appeal is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


